DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 12/15/2021 has been entered and fully considered. Claims 3-4 and 12-21 remain pending in the application, where claims 3-4, 12-14, 16 and 18-21 have been amended and claims 3-4, 12-13 and 18-19 remain withdrawn.

Response to Arguments

2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the 35 USC 112(b) rejection of Claims 14-15 and the USC 101 rejection of Claims 20-21 set forth in the non-final office action mailed on 9/20/2021. The above rejections are therefore withdrawn.

3- Moreover, Applicant’s amendments and their corresponding, with respect to the rejection of the pending claims under 35 USC 102 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Fukuma in view of Mazoyer (JP 2008522235).



Claim Rejections - 35 USC § 103

4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5- Claims 14-17 and 20-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fukuma et al. (Patent No. 5973772, cited by Applicants), hereinafter Fukuma in view of Mazoyer (JP 2008522235).
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04). 
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to amended claim 14, 16, 20, Fukuma teaches an apparatus, its corresponding method of use, and their respective non-transitory NTCRM (Abstract and Figs. 1-14, 29-35, 37-50), for measuring individual data of spectacles arranged in a measurement position, the spectacles having at least one of a left spectacle lens and a right spectacle lens (all spectacles with frames 
a display for displaying a test structure (Col. 21 l. 40-Col. 22 l. 22 for ex.; pattern on plate 529 with patterns such as 531-532, 536-537), 5
an image capture device (such as 107, 538/539), which is configured to capture the displayed test structure with an imaging beam path that passes through at least one of the left spectacle lens and the right spectacle lens of the spectacles arranged in the measurement position (Col. 21 l. 47-Col. 25 l. 34 and Figs. 29-35), and which is configured to capture a section of a spectacle frame of the spectacles arranged in the measurement position (Figs. 1, 6-7, 38-41 and claim 8; spectacles frame sections are imaged), the section defining a coordinate system of the spectacles (Figs. 28, 48; Col. 3 ll. 41-44, Col. 4 ll. 33-36, Col. 5 ll. 1-18, Col. 11 l. 57- Col. 12 l. 50 for ex.), 10and 
a computer unit having a computer program  (computer unit in Figs. 1-2, 30 for ex.)  for determining the coordinate system of the spectacles from the section, captured by the image capture device, of the spectacle frame of the spectacles arranged in the measurement position (col. 8 l. 53-Col. 9 l. 62 and col. 17 l. 48-Col. 18 l. 34 for ex.), and which, from the image of the displayed test structure captured by the image capture device and a known 15spatial orientation of the display relative to the image capture device, determines a refractive power distribution for at least a section of the left spectacle lens, the refractive power distribution being determined in a coordinate system that is referenced to the coordinate system of the spectacles, and/or determines a refractive power distribution for at least a section of the right spectacle lens, the refractive 7power distribution being determined in a coordinate system that is referenced to the coordinate 
	Fukuma does not teach the display to be a controllable display.
	However, and in a similar field of endeavor, Mazoyer teaches a method and an apparatus for Automatically Preparing An Ophthalmic Lens For Mounting (Abstract and Figs. 1-41) wherein a mask, i.e. display, (203/240) is used to display analyzing patterns and wherein the display/mask can be of an active type and consisting of a dynamic display screen such as an LCD that can be operable and inoperable to display and erase the testing patterns (¶ 57-58 for ex.)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Fukuma according to Mazoyer’s suggestions so that the display is a controllable display, with the advantage of adapting pattern geometries to the different spectacle lenses. 

As to claim 15, 17 and 21, the combination of Fukuma and Mazoyer teaches the apparatus as claimed in claim 14, the method of claim 16 and its corresponding non-transitory NTCRM.
Moreover, Fukuma teaches wherein the computer program also takes account of a known spatial orientation of the spectacles relative to the image capture device when determining the Col. 7 ll. 55-64, Col. 14 ll. 1-20, Col. 19 ll. 30-57, for ex.; frame and local markings positions are used as references to map the refraction power distributions of light through the spectacle lenses, including up and down corrections and the axial direction of the lenses astigmatism, i.e. orientation considerations).  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886